Citation Nr: 9925151	
Decision Date: 09/01/99    Archive Date: 09/13/99

DOCKET NO.  96-34 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of frozen 
feet.

2.  Entitlement to an increased rating for a cervical spine 
disability, currently rated as 10 percent disabling.

3.  Entitlement to an increased (compensable) evaluation for 
fractured metatarsal residuals (2nd, 3rd, and 4th), displaced, 
closed, right foot.  

4.  Entitlement to an increased (compensable) evaluation for 
old granulomatous disease of the lungs.

5.  Entitlement to an increased (compensable) evaluation for 
hypertension, with headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel


INTRODUCTION

The veteran had more than 20 years of active duty terminating 
with his retirement in May 1995.

These issues currently before the Board of Veterans' Appeals 
(Board) arise from a rating decision of October 1995 by the 
Department Of Veterans Affairs (VA) Regional Office (RO) 
located in St. Petersburg, Florida.


REMAND

In reviewing the record, the Board notes that in the 
veteran's VA Form 9, Appeal to the Board of Veterans' 
Appeals, dated in June 1996, he requested a hearing before a 
member of the Board.  The Form 9 also indicates that the 
veteran checked the box indicating "I will appear personally 
at a local VA office before the BVA [Board]."  However, it 
is noted that the veteran scratched out "before the BVA" 
and added "local regional office."  In a September 1996 
letter from the RO to the veteran, the veteran was informed 
of the date and time for his hearing.  The veteran was had a 
hearing before a local hearing officer at the RO in February 
1997.

The Board, by means of a letter dated in December 1998, 
sought clarification from the veteran as to whether he still 
desired a hearing before a member of the Board.  This letter 
stated that:  "If you do not respond within 30 days from the 
date of this letter, we will assume that you still want a 
hearing before a member of the Board at the regional office 
and will make arrangements to have your case remanded for 
such a hearing."  The record does not reflect that the 
veteran responded to the Board's December 1998 letter, and, 
as such, this case is being remanded to the RO in order so 
that a hearing before a member of the Board at the RO can be 
scheduled for the veteran.

In light of the foregoing, the case is REMANDED to the RO for 
the following development:

The RO should schedule a hearing for the 
veteran before a member of the Board at 
the RO.  See 38 C.F.R. § 20.704(a) 
(1998).  

Thereafter, the case should be returned to the Board for 
appellate consideration, if otherwise in order.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

	Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


